- SC Financial Printing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10‑K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITES AND EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-32015 STRUCTURED OBLIGATIONS CORPORATION, (Exact name of registrant as specified in its charter) Delaware 13-3692801 ( State or other jurisdiction of incorporation) (I.R.S. employer identification no.) 270 Park Avenue, New York, New York (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code: (212) 270-2353 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Select Notes Trust Long Term Certificates, Series 2003-1 American Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes No X Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes No X Indicate by check mark whether the Registrant has (1) filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to have filed such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes X [1] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No [Rule 405 of Regulation S-T is not applicable.] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) i s not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] [Item 405 of Regulation S-K is not applicable.] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of accelerated filer, large accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (check one) Large accelerated filer ­Accelerated filer Non-accelerated filer X Smaller reporting company Indicate by check mark whether the registrant is shell company (as defined in Rule 12b-2 of the Act). Yes No X State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrants most recently completed second fiscal quarter. As of the date of this report, all of the common stock of the Registrant is held by J. P. Morgan Securities Holdings Inc. [1] Pursuant to staff administrative positions established in the no-action letter Corporate Asset Backed Corporatio n (CABCO) (available August 9, 1995), the Depositor is not required to respond to various items of Form 10-K. Such items are designated herein as Not Applicable. DOCUMENTS INCORPORATED BY REFERENCE The distribution reports to security holders filed on Form 8-K during the fiscal year in lieu of reports on Form 10-Q which includes the reports filed on Form 8-K listed in Item 15(b) hereto. Introductory Note Structured Obligations Corporation (the Trustor) is the Trustor under the Base Trust Agreement between the Trustor and U.S. Bank National Association, as Trustee (the Trustee), as supplemented by the Select Notes Trust Supplement LT 2003-1 by and between the Trustor and the Trustee, providing for the issuance of the Select Notes Trust Long Term Certificates Series 2003-1 (the Certificates) and is the Trustor for the Certificates (the Registrant). The Certificates do not represent obligations of or interests in the Trustor or the Trustee. Each issuer of an underlying security, or guarantor thereof, or successor thereto, as applicable, which represents ten percent (10%) or more of the trust is subject to the information reporting requirements of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). For information on any such issuer of underlying securities, or guarantor thereof, or successor thereto, as applicable, please see its periodic and current reports filed with the Securities and Exchange Commission (the Commission). Such reports and other information required to be filed pursuant to the Exchange Act, by such issuer of underlying securities, or guarantor thereof, or successor thereto, as applicable, may be inspected and copied at the public reference facilities maintained by the Commission at 450 Fifth Street, N.W., Washington, D.C. 20549. The Commission also maintains a site on the World Wide Web at http://www.sec.gov at which users can view and download copies of reports, proxy and information statements and other information filed electronically through the Electronic Data Gathering, Analysis and Retrieval system, or EDGAR. Neither the Depositor nor the Trustee has participated in the preparation of such reporting documents, or made any due diligence investigation with respect to the information provided therein. Neither the Depositor nor the Trustee has verified the accuracy or completeness of such documents or reports. There can be no assurance that events affecting any such issuer of underlying securities, or guarantor thereof, or successor thereto, as applicable, or the underlying securities have not occurred or have not yet been publicly disclosed that would affect the accuracy or completeness of the publicly available documents described above. The chart below lists each such issuer or guarantor, or successor thereto, of the underlying securities, that reports and its respective Exchange Act file number. Underlying Securities Issuer or Guarantor, or Successor thereto Commission File Number Carnival Corporation 001-09610 Merck &Co., Inc. 001-06571 Hewlett-Packard Company 001-4423 Spectra Energy Corp (guarantor of the underlying securities issued by Duke Capital LLC) 001-33007 General Electric Capital Corporation 001-06461 Target Corporation 001-06049 International Business Machines Corporation 001-02360 Citigroup Inc. 001-09924 PART I Item 1. Business Not Applicable Item 1A. Risk Factors Not Applicable Item 1B. Unresolved Staff Comments Not Applicable Item 2. Properties Not Applicable Item 3. Legal Proceedings The Registrant is not subject to any material pending legal proceedings. Item 4. Mine Safety Disclosures. None PART II Item 5. Market for Registrants Common Equity, Related Stockholder Matters and Issuer Purchaser of Equity Securities The Certificates issued by and representing investors interest in the Select Notes Trust LT 2003-1 (the Trust) are represented by one or more physical Certificates registered in the name of Cede & Co., the nominee of The Depository Trust Company. The following Certificates are listed on the exchange identified below: Title of Each Class Name of Each Exchange on Which Registered Select Notes Trust Long Term Certificates, Series 2003-1 American Stock Exchange Item 6. Selected Financial Data Not Applicable Item 7. Managements Discussion and Analysis of Financial Condition and Results of Operations Not Applicable Item 7A . Quantitative and Qualitative Disclosures About Market Risk Not Applicable Item 8. Financial Statements and Supplementary Data None Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure None Item 9A. Controls and Procedures Not Applicable Item 9B. Other Information None PART III Item 10. Directors,Executive Officers and Corporate Governance None Item 11. Executive Compensation Not Applicable Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Information required by Item 201(d) of Regulation S-X: Not Applicable Information required by Item 403 of Regulation S-X: None Item 13. Certain Relationships and Related Transactions None Item 14. Principal Accounting Fees and Services Not Applicable PART IV Item 15. Exhibits, Financial Statement Schedules (a) The following documents have been filed as part of this Report. 1 . None 2 . None 3. Exhibits: 31.1  Certification by the President of the Registrant pursuant to 15 U.S.C. Section 7241, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 99.1  Annual Compliance Report by Trustee. 99.2  Report of RubinBrown LLP (b) The Form 8-Ks of the Select Notes Trust LT 2003-1 (the Trust) which relate to periods covered by this annual report include (i) the Trusts Current Report on Form 8-K for the distribution date occurring on January 18, 2011 and filed on January 20, 2011, (ii) the Trusts Current Report on Form 8-K for the distribution date occurring on February 15, 2011 and filed on February 23, 2011, (iii) the Trusts Current Report on Form 8-K for the distribution date occurring on March 15, 2011 and filed on March 23, 2011, (iv) the Trusts Current Report on Form 8-K for the distribution date occurring on April 15, 2011 and filed on April 28, 2011, (v) the Trusts Current Report on Form 8-K for the distribution date occurring on May 16, 2011 and filed on May 20, 2011, (vi) the Trusts Current Report on Form 8-K for the distribution date occurring on June 15, 2011 and filed on June 22, 2011, (vii) the Trusts Current Report on Form 8-K for the distribution date occurring on July 15, 2011 and filed on July 26, 2011, (viii) the Trusts Current Report on Form 8-K for the distribution date occurring on August 15, 2011 and filed on August 24, 2011, (ix) the Trusts Current Report on Form 8-K for the distribution date occurring on September 15, 2011 and filed on September 20, 2011, (x) the Trusts Current Report on Form 8-K for the distribution date occurring on October 17, 2011 and filed on October 25, 2011, (xi) the Trusts Current Report on Form 8-K for the distribution date occurring on November 15, 2011 and filed on November 17, 2011, and (xii) the Trusts Current Report on Form 8-K for the distribution date occurring on December 15, 2011 and filed on December 28, 2011. (c) See Item 15(a) above. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. STRUCTURED OBLIGATIONS CORPORATION, as trustor for the Trust Registrant By : / s/ Chadwick S. Parson Name: Chadwick S. Parson Title: Managing Director and President (senior officer in charge of securitization function of the Depositor) Dated: March 13, 2012
